--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AGREEMENT AND PLAN OF SECURITIES EXCHANGE
 
BY AND AMONG
 
TURKPOWER CORPORATION,
 
BEST ACQUISITION COMPANY
 
and
 
BEST, LLC
 
 
DATED: DECEMBER __ 18, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT AND PLAN OF SECURITIES EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this 20th day of December, 2011, by and
among TurkPower Corporation, a Delaware corporation (the “Company”), Best
Acquisition Company, a company yet to be formed by the Company (“Acquisition
Sub”), BEST LLC, a company organized under the laws of the Russian Federation
(“BEST”) and equityholders of BEST set forth on the signature page hereof (the
“BEST Holders”) (the Company, BEST and the BEST Holders are sometimes
hereinafter collectively referred to as the “Parties” and individually as a
“Party”).
 
W I T N E S S E T H
 
WHEREAS, BEST is a company organized under the laws of the Russian Federation
and is the holder of a forty-nine (49) year lease to develop operate and mine
Zavyalov Square, Part 1 at the Toguchina Coal Filed, located in Novosibirsk,
Russia (the “Toguchina Operations”) with a minimum forecasted extractable
quantity of coal of 100,000,000 metric tons of coal and the owner of saleable
coking coal stock of not less than $20,000,000 (“Inventory”);


WHEREAS, the Company is a publicly-owned Delaware corporation with approximately
127,299,521 shares of common stock, par value $0.0001 per share, issued and
outstanding (the “the Company Common Stock”) and is quoted on the Over the
Counter Bulletin Board (the “OTCBB”) under the symbol “TRKP”.
 
WHEREAS, Acquisition Sub is a yet to be formed off-shore, wholly-owned
subsidiary of the Company formed for the purposes of acquiring Best;
 
WHEREAS, Acquisition Sub shall acquire all of the outstanding capitalization of
BEST (the “BEST Interests”) from the BEST Holders solely in exchange for: (i)
one hundred twenty million (120,000,000) newly issued shares of the Company
Common Stock; (ii) one thousand (1,000) shares of a newly-created Series A
Convertible Preferred Stock, par value $0.0001 per share which are convertible
into two hundred sixty million (260,000,000) shares of the Company Common Stock
(the “Series A”); and (iii) one thousand (1,000) shares of a newly-created
Series B Perpetual, Convertible Preferred Stock, par value $0.0001 per share
which are convertible into one hundred million (100,000,000) million shares of
the Company Common Stock, have a liquidation preference of $25,000 per share
(the “Series B”) (collectively, “Exchange Shares”) pursuant to the terms and
conditions set forth in this Agreement.
 
WHEREAS, at the Closing, (i) the Exchange Shares will be issued, in Escrow, to
the BEST Holders on a pro rata basis, in proportion to the ratio that the number
BEST Interests held by such BEST Holders bears to the pro rata portion of BEST
Interests held by all the BEST Holders as of the date of the Closing set forth
on Schedule I;
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, following the Closing, BEST will be a subsidiary of the Company and the
Exchange Shares will represent approximately eighty percent (80%) of the total
outstanding shares of the Company Common Stock, on a fully diluted basis.
 
WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.
 
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 
ARTICLE I
PLAN OF EXCHANGE
 
1.1           The Exchange.  At the Closing (as hereinafter defined), the
Exchange Shares shall be issued as follows: all of the BEST Interests held by
the BEST Holders immediately prior to the Closing Date, representing one hundred
percent (100%) of the BEST capitalization issued and outstanding immediately
prior to the Closing Date, shall be transferred to Acquisition Sub in exchange
for: (a) One Hundred Twenty Million (120,000,000) shares of the Company Common
Stock; (b) One Thousand Shares of Series A Convertible Preferred Stock, which
are convertible into and vote as two hundred sixty million (260,000,000) shares
of Company Common Stock; and (c) One Thousand Shares of Series A Convertible,
Perpetual Preferred Stock which are convertible into and vote as one hundred
million (100,000,000) million shares of the Company Common Stock (collectively,
the “Exchange Shares).  After the Closing Date, the BEST Holders shall no longer
own any BEST Interests and the former BEST Interests shall represent the pro
rata portion of the Exchange Shares issuable in exchange therefor pursuant to
this Agreement.  Any fractional shares that would result from such exchange will
be rounded up to the next highest whole number.
 
 
3

--------------------------------------------------------------------------------

 
 
1.2           Closing in Escrow.  At the Closing, the Exchange Shares shall be
held in escrow with the Company’s counsel, Tarter Krinsky & Drogin, LLP (the
“Escrow Agent”) until such time that the Escrow Agent has received satisfactory,
documentary proof that: (a) there is a forecasted extractable quantity of coal
equal to a minimum of 100,000,000 metric tons at the Toguchina Coal Field are;
(b) BEST has delivered audited financial statements, prepared in US GAAP format
within sixty (60) of the date hereof (the “BEST Financial Statement”); and (c)
the BEST Financial Statements report BEST Inventory of not less than $20,000,000
(the “Release Conditions”).  Following satisfactory proof of the Release
Conditions, the Escrow Agent shall release the Exchange Shares to the BEST
Holders.  If the Release Conditions have not been satisfied within two (2)
months from the Closing, the Company shall have the right to terminate the
Agreement, in accordance with Section 7.1(b) hereof.
 
1.3           Closing. The closing (“Closing”) of the transactions contemplated
by this Agreement shall occur immediately following the satisfaction of the
closing conditions set forth herein (the “Closing Date”).
 
1.4           Closing Events.  At the Closing, each of the respective parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, and the documents and certificates
provided in Sections 5.2, 5.4, 6.2, and 6.5, together with such other items as
may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated
hereby.  If agreed to by the parties, the Closing may take place through the
exchange of documents (other than the exchange of stock certificates) by fax,
email and/or express courier.  At the Closing, the Exchange Shares shall be
issued in the names and denominations provided by BEST.
 
1.5           Exemption From Registration. the Company and BEST intend that the
Exchange Shares to be issued pursuant to Section 1.1 hereof will be issued in a
transaction exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of section 4(2) of the Securities Act
and/or Rule 506 of Regulation D promulgated by the SEC thereunder.
 
ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF BEST
 
BEST represents and warrants to the Company that the statements contained in
this Article II are true and correct, to the knowledge of BEST. For purposes of
this Article II, the phrase “to the knowledge of BEST” or any phrase of similar
import shall be deemed to refer to the actual knowledge of the executive
officers of BEST immediately before the Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
2.1           Organization.  BEST is a private company duly organized, validly
existing, and in good standing under the laws of the Russian Federation.  BEST
has the power and is duly authorized, qualified, franchised, and licensed under
all applicable laws, regulations, ordinances, and orders of public authorities
to own all of its properties and assets and to carry on its business in all
material respects, including qualification to do business as a foreign
corporation in jurisdictions in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have BEST Material Adverse Effect (as that term is defined
below).  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of BEST’s organizational
documents.  BEST has taken all action required by laws, its memorandum of
association, certificate of business registration, or otherwise to authorize the
execution and delivery of this Agreement. BEST shall have full power, authority,
and legal right and has taken or will take all action required by law, its
memorandum of association and otherwise to consummate the transactions herein
contemplated. For purposes of this Agreement, “BEST Material Adverse Effect”
means a material adverse effect on the assets, business, condition (financial or
otherwise) or results of operations of BEST or its subsidiaries taken as a
whole.
 
2.2           Capitalization. All of the issued and outstanding BEST Interests
are duly authorized, validly issued, fully paid, nonassessable and free of all
preemptive rights.  There are no notes or other indebtedness convertible into
shares of any class of the BEST capitalization, outstanding or authorized
options, warrants, rights, agreements or commitments to which BEST is a party or
which would be binding upon BEST providing for the issuance or redemption of any
of its capitalization.  There will be no outstanding or authorized appreciation,
phantom stock or similar rights with respect to BEST. There are no agreements to
which the BEST is a party or by which it is bound with respect to the voting
(including without limitation voting trusts or proxies), registration under the
Securities Act, or sale or transfer (including without limitation agreements
relating to pre-emptive rights, rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of BEST. To the knowledge of BEST, there
are no agreements among other parties, to which BEST is not a party and by which
it is not bound, with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any securities of BEST. All of the issued and outstanding BEST Interests will be
issued in compliance with applicable laws of its jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3           Financial Statements.
 
(a)           BEST has filed all local income tax returns required to be
filed.  All such returns will be complete and accurate in all material respects.
  
(b)           BEST has no liabilities with respect to the payment of federal,
county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which BEST
may be liable in its own right or as a transferee of the assets of, or as a
successor to, any other corporation or entity.
 
(c)           No deficiency for any taxes has been proposed, asserted or
assessed against BEST.  There has been no tax audit, nor has there been any
notice to BEST by any taxing authority regarding any such tax audit, or, to the
knowledge of BEST, is any such tax audit threatened with regard to any taxes or
BEST tax returns.  BEST does not expect the assessment of any additional taxes
of BEST for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of BEST.
 
(d)           BEST will provide to the Company the audited balance sheets of
BEST as of December 31, 2011, and the audited statements of income,
shareholders’ equity and cash flows of BEST (collectively “BEST Financial
Statements”) for the period ended December 31, 2011 (the “BEST Balance Sheet
Date”).  The BEST Financial Statements will have been prepared from the books
and records of BEST in accordance with International Accounting Standards
(“IAS”) applied on a consistent basis throughout the periods covered thereby,
fairly present the financial condition, results of operations and cash flows of
BEST and the Subsidiaries as of the respective dates thereof and for the periods
referred to therein, comply as to form with the applicable rules and regulations
of the SEC for inclusion of such BEST Financial Statements in the Company
filings with the SEC as required by the Securities Exchange Act of 1934 (the
“Exchange Act”) and are consistent with the books and records of BEST and the
Subsidiaries, except as provided in the notes thereto.
 
2.4           Disclosure. No representation or warranty by BEST contained in
this Agreement or in any of the transaction documentation, and no statement
contained in the any document, certificate or other instrument delivered or to
be delivered by or on behalf of BEST pursuant to this Agreement or therein,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. BEST has disclosed to the Company all material
information relating to the business of BEST or the transactions contemplated by
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
2.5           Undisclosed Liabilities. Except as set forth on Schedule 2.5, BEST
has no material liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) liabilities shown on the BEST Balance Sheets referred to in
Section 2.3, (d) liabilities which have arisen since the BEST Balance Sheet Date
in the Ordinary Course of Business (as defined herein) and (c) contractual and
other liabilities incurred in the Ordinary Course of Business which are not
required by IAS to be reflected on a balance sheet.  As used in this Agreement,
“Ordinary Course of Business” means the ordinary course of BEST’ business,
consistent with past custom and practice (including with respect to frequency
and amount).
 
2.6           Absence of Certain Changes or Events.  Except as set forth in this
Agreement or in the BEST Financial Statements.
 
(a)           except in the Ordinary Course of Business, there will not be (i)
any material adverse change in the business, operations, properties, assets, or
condition of BEST; or (ii) any damage, destruction, or loss to BEST (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of BEST;
 
(b)           BEST shall have not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent BEST consolidated balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights not otherwise in the ordinary course of business; (iv)
made or permitted any amendment or termination of any contract, agreement, or
license to which they are a party not otherwise in the ordinary course of
business if such amendment or termination is material, considering the business
of BEST; or (v) issued, delivered, or agreed to issue or deliver any stock,
bonds or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock).
 
2.7           Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of BEST, threatened
by or against BEST or affecting BEST, or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.
 
 
7

--------------------------------------------------------------------------------

 
 
2.8           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust, or other material contract, agreement, or instrument to which BEST is a
party or to which any of its properties or operations are subject.
 
2.9           Contracts.  BEST has provided, or will provide the Company, copies
of all material contracts, agreements, franchises, license agreements, or other
commitments to which BEST is a party or by which it or any of its assets,
products, technology, or properties are bound.
 
2.10         Compliance With Laws and Regulations.  BEST has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of BEST.
 
2.11         Approval of Agreement.  The board of directors of BEST, or its
equivalent (the “BEST Board”), and the BEST Holders will have authorized the
execution and delivery of this Agreement by BEST and will have approved the
transactions contemplated hereby prior to closing. This Agreement has been duly
and validly executed and delivered by BEST and constitutes a valid and binding
obligation of BEST, enforceable against BEST in accordance with its terms.
 
2.12         Title and Related Matters.  BEST will have good and marketable
title to all of its properties, interest in properties, and assets, real and
personal, which are reflected in the BEST balance sheet or acquired after that
date (except properties, interest in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all liens, pledges, charges, or encumbrances except: statutory liens or
claims not yet delinquent.
 
2.13         Governmental Authorizations.  BEST will have all licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by BEST of this Agreement and the consummation by BEST of
the transactions contemplated hereby.
 
2.14         Continuity of Business Enterprises.  BEST has no commitment or
present intention to liquidate BEST or sell or otherwise dispose of a material
portion of its business or assets following the consummation of the transactions
contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
2.15         Ownership of BEST Interests.  The BEST Holders are the legal and
beneficial owners of 100% of the BEST Interests, free and clear of any claims,
charges, equities, liens, security interests, and encumbrances whatsoever, and
have full right, power, and authority to transfer, assign, convey, and deliver
their respective BEST Interests; and delivery of such BEST Interests at the
Closing will convey to the Company good and marketable title to such BEST
Interests free and clear of any claims, charges, equities, liens, security
interests, and encumbrances except for any such claims, charges, equities,
liens, security interests, and encumbrances arising out of such BEST Interests
being held by the Company.
 
2.16         Brokers. BEST has not entered into any contract with any person,
firm or other entity that would obligate BEST or the Company to pay any
commission, brokerage or finders’ fee in connection with the transactions
contemplated herein.
 
2.17         Subsidiaries and Predecessor Corporations.  Each subsidiaries (a
“Subsidiary”) of BEST is set forth on Schedule 2,17 hereto.  For purposes of
this Agreement, a “Subsidiary” shall mean any corporation, partnership, joint
venture or other entity in which a Party has, directly or indirectly, an equity
interest representing 50% or more of the equity securities thereof or other
equity interests therein (collectively, the “Subsidiaries”).
 
2.18         Intellectual Property.  BEST owns or has the right to use all
Intellectual Property (as defined below) necessary (i) to use, manufacture,
market and distribute the products manufactured, marketed, sold or licensed, and
to provide the services provided, by BEST or the Subsidiaries to other parties
(together, the “Customer Deliverables”) and (ii) to operate the internal systems
of BEST or the Subsidiaries that are material to its business or operations,
including, without limitation, computer hardware systems, software applications
and embedded systems (the “Internal Systems”; the Intellectual Property owned by
or licensed to BEST or the Subsidiaries and incorporated in or underlying the
Customer Deliverables or the Internal Systems is referred to herein as the “BEST
Intellectual Property”). Each item of BEST Intellectual Property will be owned
or available for use by the Surviving Corporation immediately following the
Closing on substantially identical terms and conditions as it was immediately
prior to the Closing. BEST has taken all reasonable measures to protect the
proprietary nature of each item of BEST Intellectual Property. To the knowledge
of BEST, (a) no other person or entity has any rights to any of BEST
Intellectual Property owned by BEST except pursuant to agreements or licenses
entered into by BEST and such person in the ordinary course, and (b) no other
person or entity is infringing, violating or misappropriating any of BEST
Intellectual Property. For purposes of this Agreement, “Intellectual Property”
means all (i) patents and patent applications, (ii) copyrights and registrations
thereof, (iii) computer software, data and documentation, (iv) trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice, know-how, manufacturing and production
processes and techniques, research and development information, copyrightable
works, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information,
(v) trademarks, service marks, trade names, domain names and applications and
registrations therefor and (vi) other proprietary rights relating to any of the
foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
 
2.19         Certain Business Relationships With Affiliates. Except as
contemplated by employment agreements, consulting agreements and the agreements
contemplated by the Transactions: (i) no affiliate of BEST (a) owns any property
or right, tangible or intangible, which is used in the business of BEST (b) has
any claim or cause of action against BEST or (c) owes any money to, or is owed
any money by, BEST.
 
2.20         Title To and Mining Rights.  As a material inducement to enter into
this Agreement, BEST represents and warrants that it has good and marketable
title to the Toguchina Operations free and clear of all encumbrances. There
shall be no outstanding options or rights to purchase the Toguchina Operations
or any portion thereof. There shall be no pending or threatened eminent domain
proceedings with respect to any portion of the Toguchina Operations. There shall
be no injunction, decree, order or judgment outstanding, nor any action, claim,
suit, arbitration or other proceeding, pending or threatened, relating to the
ownership, occupancy or use of the Toguchina Operations by any person.
 
ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to BEST that the statements contained in
this Article III are true and correct, For purposes of this Article III, the
phrase “to the knowledge of the Company” or any phrase of similar import shall
be deemed to refer to the actual knowledge of executive officers of the Company,
immediately before the Closing.
 
3.1           Organization.  the Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of the Company’s Articles of Incorporation or bylaws. the Company has
taken all action required by law, its Articles of Incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and the
Company has full power, authority, and legal right and has taken all action
required by law, its Articles of Incorporation, bylaws, or otherwise to
consummate the transactions herein contemplated.
 
 
10

--------------------------------------------------------------------------------

 
 
3.2           Capitalization. The authorized capital stock of the Company
consists of 310,000,000 shares, consisting of 300,000,000 shares of Company
Common Stock, of which approximately 142,329,521 shares are currently
outstanding, and 10,000,000 shares of the Company preferred stock par value
$0.0001 per share (the “the Company Preferred Stock), of which no shares are
currently outstanding.  All of the issued and outstanding shares of the Company
Common Stock are duly authorized, validly issued, fully paid, nonassessable and
free of all preemptive rights.  There are no other outstanding agreements or
commitments to which the Company is a party or which are binding upon the
Company providing for the issuance or redemption of any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to the Company. There are no agreements to which the
Company is a party or by which it is bound with respect to the voting (including
without limitation voting trusts or proxies), registration under the Securities
Act, or sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, co-sale rights or “drag-along”
rights) of any securities of the Company. To the knowledge of the Company, there
are no agreements among other parties, to which the Company is not a party and
by which it is not bound, with respect to the voting (including without
limitation voting trusts or proxies) or sale or transfer (including without
limitation agreements relating to rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of the Company. All of the issued and
outstanding shares of the Company Common Stock were issued in compliance with
applicable federal and state securities laws. The Exchange Shares to be issued
at the Closing pursuant to Section 1.1 hereof, when issued and delivered in
accordance with the terms hereof, shall be duly and validly issued, fully paid
and nonassessable and free of all preemptive rights.  The Exchange Shares will
represent approximately eighty percent (80%) of the total outstanding and voting
capitalization of the Company following the Closing.
 
3.3           Financial Statements.  The audited financial statements and
unaudited interim financial statements of the Company included in the Company
Reports (collectively, the “Company Financial Statements”) (i) complied as to
form in all material respects with applicable accounting requirements and, as
appropriate, the published rules and regulations of the SEC with respect thereto
when filed, (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present the
consolidated financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent with the books and records of the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
3.4          Securities Act and Exchange Act Filings.  the Company has furnished
or made available to BEST complete and accurate copies, as amended or
supplemented, of its (a) Annual Report on Form 10-K for the Fiscal Year ended
May 31, 2011, which contains audited financial statements for the period as of
May 31, 2011 and 2010, and (b) all other reports filed by the Company under
Section 13 or 15(d) of the Exchange Act and all proxy or information statements
filed by the Company under subsections (a) or (c) of Section 14 of the Exchange
Act with the SEC since November 4, 2004 (such documents are collectively
referred to herein as the “Company Reports”). The Company Reports constitute all
of the documents required to be filed by the Company under Section 13 or
subsections (a) or (c) of Section 14 of the Exchange Act with the SEC through
the date of this Agreement. the Company Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
thereunder when filed.  Each the Company Report filed under the Exchange Act was
filed on or before its due date (if any) or within the applicable extension
period provided under the Exchange Act. As of their respective dates, the
Company Reports did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
3.5          Undisclosed Liabilities. To the knowledge of the Company, neither
the Company nor any Subsidiary has any material liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities shown on the Company
Balance Sheets referred to in Section 2.3, (d) liabilities which have arisen
since the Company Balance Sheet Date in the Ordinary Course of Business (as
defined herein) and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by IAS to be reflected on a
balance sheet.  As used in this Agreement, “Ordinary Course of Business” means
the ordinary course of the Company’s business, consistent with past custom and
practice (including with respect to frequency and amount).
 
 
12

--------------------------------------------------------------------------------

 
 
3.6          Absence of Certain Changes or Events.  Except as described herein
or in the Company Reports:
   
(a)           There has not been (i) any material adverse change, financial or
otherwise, in the business, operations, properties, assets, or condition of the
Company (whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets, or condition of the Company;
 
(b)           the Company has not (i) amended its Articles of Incorporation or
by-laws; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to shareholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
or material considering the business of the Company; (iv) made any material
change in its method of management, operation, or accounting; (v) entered into
any other material transactions; (vi) made any accrual or arrangement for or
payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee; (vii) increased
the rate of compensation payable or to become payable by it to any of its
officers or directors or any of its employees; or (viii) made any increase in
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement, made to,
for, or with its officers, directors, or employees;
 
(c)            the Company has not (i) granted or agreed to grant any options,
warrants, or other rights for its stocks, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent the Company balance sheet and current liabilities incurred since that
date in the ordinary course of business and professional and other fees and
expenses incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $50,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $50,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Company; or (vi)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           To the best knowledge of the Company, it has not become subject to
any law or regulation which materially and adversely affects, or in the future
may adversely affect, the business, operations, properties, assets, or condition
of the Company.
 
3.7          Title and Related Matters.  Except as set forth in the Company
Reports, the Company has good and marketable title to all of its properties,
interest in properties, and assets, real and personal, which are reflected in
the Company balance sheet or acquired after that date (except properties,
interest in properties, and assets sold or otherwise disposed of since such date
in the ordinary course of business), free and clear of all liens, pledges,
charges, or encumbrances except:
 
(a)           statutory liens or claims not yet delinquent; and
 
(b)           such imperfections of title and easements as do not and will not
materially detract from or interfere with the present or proposed use of the
properties subject thereto or affected thereby or otherwise materially impair
present business operations on such properties.
 
3.8           Litigation and Proceedings.  Except as set forth in the Company
Reports, there are no actions, suits, or proceedings pending or, to the
knowledge of the Company, threatened by or against or affecting the Company, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
 
3.9           Contracts.  the Company is not a party to any material contract,
agreement, or other commitment, except as specifically disclosed in its
schedules to this Agreement.
 
3.10         No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute a default under, any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or to which it
or any of its assets or operations are subject.
 
3.11         Governmental Authorizations.  the Company is not required to have
any licenses, franchises, permits, and other government authorizations, that are
legally required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by the Company of this Agreement and the consummation by
the Company of the transactions contemplated hereby.
 
 
14

--------------------------------------------------------------------------------

 
 
3.12         Compliance With Laws and Regulations. Each of the Company and its
Subsidiaries:
 
(a)           and the conduct and operations of their respective businesses, are
in compliance with each applicable law (including rules and regulations
thereunder) of any federal, state, local or foreign government, or any
governmental entity, except for any violations or defaults that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
the Company Material Adverse Effect;
 
(b)           has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;
 
(c)           has not, and the past and present officers, directors and
affiliates of the Company have not, been the subject of, nor does any officer or
director of the Company have any reason to believe that the Company or any of
its officers, directors or affiliates will be the subject of, any civil or
criminal proceeding or investigation by any federal or state agency alleging a
violation of securities laws;
 
(d)           has not been the subject of any voluntary or involuntary
bankruptcy proceeding, nor has it been a party to any material litigation;
 
(e)           has not, and the past and present officers, directors and
affiliates have not, been the subject of, nor does any officer or director of
the Company have any reason to believe that the Company or any of its officers,
directors or affiliates will be the subject of, any civil, criminal or
administrative investigation or proceeding brought by any federal or state
agency having regulatory authority over such entity or person;
 
(f)           does not and will not immediately prior to the Closing, have any
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, and is not a party to any executory agreements; and
 
(g)           is not a “blank check Company” as such term is defined by Rule 419
of the Securities Act.
 
3.13         Insurance.  the Company has all necessary insurance to operate its
business and the business of its subsidiaries.
 
 
15

--------------------------------------------------------------------------------

 
 
3.14         Approval of Agreement.  The board of directors of the Company (the
“the Company Board”) has authorized the execution and delivery of this Agreement
by the Company and has approved this Agreement and the transactions contemplated
hereby.
 
3.15         Material Transactions of Affiliations.  Except as disclosed herein
or the SEC Reports, there exists no material contract, agreement, or arrangement
between the Company and any person who was at the time of such contract,
agreement, or arrangement an officer, director, or person owning of record or
known by the Company to own beneficially, 10% or more of the issued and
outstanding common stock of the Company and which is to be performed in whole or
in part after the date hereof or was entered into not more than three years
prior to the date hereof. Neither any officer, director, nor 10% stockholder of
the Company has, or has had during the last preceding full fiscal year, any
known interest in any material transaction with the Company which was material
to the business of the Company. the Company has no commitment, whether written
or oral, to lend any funds to, borrow any money from, or enter into any other
material transaction with any such affiliated person.
 
3.16         Employment Matters.  the Company has no employees other than its
executive officers.
 
3.17         Brokers.  the Company has not entered into any contract with any
person, firm or other entity that would obligate BEST or the Company to pay any
commission, brokerage or finders’ fee in connection with the transactions
contemplated herein.
 
3.18         Subsidiaries.  The Company has no Subsidiaries.
 
3.19         Disclosure. No representation or warranty by the Company contained
in this Agreement or in any of the transaction documentation, and no statement
contained in any document, certificate or other instrument delivered or to be
delivered by or on behalf of the Company pursuant to this Agreement or therein,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. the Company has disclosed to BEST all material
information relating to the business of the Company or any Subsidiary or the
transactions contemplated by this Agreement.
 
ARTICLE IV
SPECIAL COVENANTS
 
4.1           Application to Higher Exchange.  BEST acknowledges that
commensurate with the Exchange, upon satisfaction of the relevant qualitative
standards, the Company intends to qualify for listing of the Company Common
Stock on NYSE AMEX or Nasdaq, and the BEST Holders hereby specifically authorize
the Company Board to take all necessary action to consummate same.
 
 
16

--------------------------------------------------------------------------------

 
 
4.2           Current Report.  In connection with the Closing, the Company shall
file a current report on Form 8-K relating to this Agreement and the
transactions contemplated hereby (the “Current Report”). the Company shall cause
the Current Report to be filed with the SEC no later than four business days of
the Closing and to otherwise comply with all requirements of applicable federal
and state securities laws.
 
4.3           Delivery of BEST Financial Statements.  BEST will deliver the BEST
Financial Statements within sixty (60) days of the Closing.
 
4.4           Payment for C1 Compliance.  As soon as practicable following the
Closing, the Company shall pay the fee of €300,000 in order to procure a C1
Russian-compliant resource report indicating forecasted extractable quantity of
coal of 100,000,000 metric tons.
 
4.5           Name Change.  As soon as practicable following the Closing, the
Company shall amend its Certificate of Incorporation to change the name of the
Company to “Seacrest Coal Corporation:, or such other similar name as is
reasonably available.
 
4.6           Access to Properties and Records.  The Company and BEST will each
afford to the officers and authorized representatives of the other reasonable
access to the properties, books, and records of the Company or BEST in order
that each may have full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of the Company or BEST as the other shall from
time to time reasonably request.
 
4.7           Delivery of Books and Records.  At the Closing, BEST shall deliver
to the Company, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of BEST.
 
4.8           Indemnification.
 
   (a)            BEST hereby agrees to indemnify the Company and each of the
officers, agents and directors of the Company as of the date of execution of
this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made in Article II. The indemnification provided for in this
paragraph shall not survive the Closing and consummation of the transactions
contemplated hereby but shall survive the termination of this Agreement pursuant
to Section 7.1(b) of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           The Company hereby agrees to indemnify BEST and each of the
officers, agents and directors of BEST as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentation made
under Article III. The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby in
accordance with the provisions of Section 1.2.
 
(a)           Plan of Reorganization.  This Agreement is intended to constitute
a “plan of reorganization” within the meaning of Treasury Regulation Section
1.368-2(g).  From and after the date of this Agreement and until the Closing
Date, each Party hereto shall use its reasonable best efforts to cause the Share
Exchange to qualify, and will not knowingly take any action, cause any action to
be taken, fail to take any action or cause any action to fail to be taken which
action or failure to act could prevent the Share Exchange from qualifying as a
reorganization under the provisions of Section 368(a) of the Code.
 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
 
The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:


5.1           Deliverables.  Including, but not limited to the delivery of the
items to be provided to the Company as Release Conditions set forth in Article I
hereof, BEST shall deliver: (a) all technical data on the licenses of BEST
indicating a C1 Russian compliant resource of 100,000,000 metric tons of coal;
and (b) evidence of compliance with all Russian laws in regards to the Exchange
and any regulatory, anti-monopoly or otherwise, filings that may be required due
to the Exchange.
 
 
18

--------------------------------------------------------------------------------

 
 
5.2           Accuracy of Representations; Performance.  The representations and
warranties made by BEST in this Agreement were true when made and shall be true
at the Closing Date with the same force and effect as if such representations
and warranties were made at and as of the Closing Date (except for changes
therein permitted by this Agreement), and BEST shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by BEST prior to or at the Closing. the Company may request to be
furnished with a certificate, signed by a duly authorized officer of BEST and
dated the Closing Date, to the foregoing effect.
 
5.3           Officer’s Certificates.  The Company shall have been furnished
with a certificate dated the Closing Date and signed by a duly authorized
officer of BEST to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of BEST threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement, or, by or against BEST which might result in any
material adverse change in any of the assets, properties, business, or
operations of BEST.
 
5.4           No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business, or operations of BEST, nor shall any event have occurred which, with
the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business, or operations.
 
5.5           Other Items.  The Company shall have received such further
documents, certificates, or instruments relating to the transactions
contemplated hereby as the Company may reasonably request.

ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF BEST
 
The obligations of BEST under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:
 
6.1           Accuracy of Representations; Performance.  The representations and
warranties made by the Company in this Agreement were true when made and shall
be true as of the Closing Date (except for changes therein permitted by this
Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and the Company shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by the Company prior to or at the
Closing.  BEST shall have been furnished with a certificate, signed by a duly
authorized executive officer of the Company and dated the Closing Date, to the
foregoing effect.
 
 
19

--------------------------------------------------------------------------------

 
 
6.2           Officer’s Certificate.  BEST shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized executive
officer of the Company to the effect that no litigation, proceeding,
investigation, or inquiry is pending or, to the best knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.
 
6.3           No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business, or operations of the Company nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business, or operations of the
Company.
 
6.4           Appointment of new the Company Board Member.  Within five (5) days
of the Closing, the Company shall appoint Komarchev Alexander Victorovich as an
executive officer of the Company and its trading arm.
 
6.5           Other Items.
 
(a)           BEST shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as BEST may
reasonably request.
 
(b)           Complete and satisfactory due diligence review of the Company by
BEST.
 
(c)           Approval of the Transaction by the Company Board.
 
(d)           There shall have been no material adverse changes in the Company,
financial or otherwise.
 
(e)           There shall be no the Company Common Stock Equivalents outstanding
as of immediately prior to the Closing except as disclosed in this
Agreement.  For purposes of the foregoing, “the Company Common Stock
Equivalents” shall mean any subscriptions, warrants, options or other rights or
commitments of any character to subscribe for or purchase from the Company, or
obligating the Company to issue, any shares of any class of the capital stock of
the Company or any securities convertible into or exchangeable for such shares.
 
(g)           Any necessary third-party consents shall be obtained prior to
Closing, including but not limited to consents necessary from the Company’s
lenders, creditors; vendors, and lessors.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VII
TERMINATION
 
7.1          Termination.
 
(a)           This Agreement may be terminated by the Company Board at any time
prior to the Closing Date if: (i) there shall be any actual or threatened action
or proceeding before any court or any governmental body which shall seek to
restrain, prohibit, or invalidate the transactions contemplated by this
Agreement and which, in the judgment of such board of directors, made in good
faith and based on the advice of its legal counsel, makes it inadvisable to
proceed with the exchange contemplated by this Agreement; (ii) any of the
transactions contemplated hereby are disapproved by any regulatory authority
whose approval is required to consummate such transactions or in the judgment of
such board of directors, made in good faith and based on the advice of counsel,
there is substantial likelihood that any such approval will not be obtained or
will be obtained only on a condition or conditions which would be unduly
burdensome, making it inadvisable to proceed with the exchange; (iii) there
shall have been any change after the date of the latest balance sheets of BEST
in the assets, properties, business, or financial condition of which could have
a materially adverse effect on the value of the business of BEST. In the event
of termination pursuant to this paragraph (a) of Section 7.1, no obligation,
right, or liability shall arise hereunder, and each party shall bear all of the
expenses incurred by it in connection with the negotiation, drafting, and
execution of this Agreement and the transactions herein contemplated; (iv) the
Closing Date shall not have occurred by February 28, 2012; or (v) if the Company
shall not have provided responses satisfactory in BEST’s reasonable judgment to
BEST’s request for due diligence materials.
 
(b)           This Agreement may be terminated at any time prior to the Closing
by action of the Company Board if BEST shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties of BEST contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to BEST. If this Agreement is terminated pursuant to
this paragraph (b) of Section 7.1, this Agreement shall be of no further force
or effect, and no obligation, right, or liability shall arise hereunder, except
that BEST shall bear its own costs as well as the costs incurred by the Company
in connection with the negotiation, preparation, and execution of this Agreement
and qualifying the offer and sale of securities contemplated hereby for
exemption from the registration requirements of state and federal securities
laws.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
MISCELLANEOUS
 
8.1           Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to matters of state law, with the laws of Delaware.  Any
dispute arising under or in any way related to this Agreement will be determined
exclusively in the Federal or State Courts, for the County of New York, State of
New York.
 
8.2           Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram and any such notice or communication shall be deemed to have been given
as of the date so delivered, mailed, or telegraphed.
 
8.3           Attorney’s Fees. In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.
 
8.4           Confidentiality.  The Company, on the one hand, and BEST, on the
other hand, will keep confidential all information and materials regarding the
other Party designated by such Party as confidential.  The provisions of this
Section 8.4 shall not apply to any information which is or shall become part of
the public domain through no fault of the Party subject to the obligation from a
third party with a right to disclose such information free of obligation of
confidentiality. the Company and BEST agree that no public disclosure will be
made by either Party of the existence of the Transaction or the letter of intent
or any of its terms without first advising the other Party and obtaining its
prior written consent to the proposed disclosure, unless such disclosure is
required by law, regulation or stock exchange rule.
 
8.5           Expenses.  Except as otherwise set forth herein, each party shall
bear its own costs and expenses associated with the transactions contemplated by
this Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by BEST and the Company after the Closing shall be borne by
the surviving entity.  After the Closing, the costs and expenses of the BEST
Holders shall be borne by the BEST Holders.
 
8.6           Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
8.7           Third Party Beneficiaries.  This contract is solely between the
Company, BEST and the BEST Holders, and, except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor, or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
8.8           Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.
 
8.9           Survival.  The representations and warranties of the respective
parties shall survive the Closing Date and the consummation of the transactions
herein contemplated.
 
8.10         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
8.11         Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.
 
8.12         Press Releases and Announcements.  No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Parties; provided, however, that
any Party may make any public disclosure it believes in good faith is required
by applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.
 
 

TURKPOWER CORPORATION   BEST LLC                   By:
 
  By:
 
    Name:     Name:      Title:      Title:  

 
 
 
BEST HOLDERS
                     
By:
   
By:
                           
By:
    By:                            
By:
   
By:
   

 
 
24

--------------------------------------------------------------------------------